NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ABDULLAH SHABAZZ,
                 Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-2007
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-97, Judge Margaret C. Bartley.
                ______________________

              Decided: September 7, 2017
                ______________________

   ABDULLAH SHABAZZ, Milwaukee, WI, pro se.

    ANDREW W. LAMB, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
L. MISHA PREHEIM; BRIAN D. GRIFFIN, MARTIN JAMES
SENDEK, Office of General Counsel, United States De-
partment of Veterans Affairs, Washington, DC.
                ______________________
2                                      SHABAZZ   v. SHULKIN




    Before DYK, MOORE, and TARANTO, Circuit Judges.
PER CURIAM.
    Abdullah Shabazz appeals from a decision by the
Court of Appeals for Veterans Claims (“Veterans Court”)
dismissing his appeal for lack of jurisdiction. Because we
lack jurisdiction over the issues Mr. Shabazz raises on
appeal, we dismiss.
                      BACKGROUND
    Mr. Shabazz served in the Army from May 1955 until
October 1958. In June 2001, he expressed interest in
receiving vocational training to become a paralegal. After
a lengthy series of evaluations and hearings, on August
25, 2015, the Board of Veterans’ Appeals (the “Board”)
issued an order denying Mr. Shabazz’s request for voca-
tional rehabilitation benefits because Mr. Shabazz’s goal
of employment as a paralegal was not reasonably achiev-
able. The order contained an attachment informing Mr.
Shabazz that he had 120 days to appeal the decision to
the Veterans Court. Mr. Shabazz filed his notice of ap-
peal on January 9, 2017, approximately 16 months after
the Board’s order.
    The Veterans Court issued a show cause order ex-
plaining equitable tolling and providing Mr. Shabazz 30
days to show cause why his appeal should not be dis-
missed for untimely filing. Mr. Shabazz responded with a
variety of arguments, including that the Board’s order
violated the Fifth, Sixth, and Fourteenth Amendments.
The Veterans Court dismissed Mr. Shabazz’s appeal. It
held that Mr. Shabazz failed to address equitable tolling
in his response and failed to provide any information that
would support equitable tolling of the 120-day period. Mr.
Shabazz timely appealed to our court.
SHABAZZ   v. SHULKIN                                      3



                       DISCUSSION
    Our jurisdiction over appeals from the Veterans Court
is statutorily limited. We may review challenges to the
“validity of any statute or regulation or any interpretation
thereof” and may “interpret constitutional and statutory
provisions, to the extent presented and necessary to a
decision.” 38 U.S.C. § 7292(c). We may not review chal-
lenges to factual determinations or to the application of a
law or regulation to the facts of a particular case unless
the appeal presents a constitutional issue.              Id.
§§ 7292(d)(1)–(2).
    Pursuant to 38 U.S.C. § 7266(a), a veteran must ap-
peal an adverse decision from the Board within 120 days.
Mr. Shabazz’s appeal asks us to determine whether the
Veterans Court applied the statute correctly. He does not
challenge the validity of any statute or regulation or the
Veterans Court’s interpretation thereof. Nor does Mr.
Shabazz’s appeal present a constitutional issue. Although
Mr. Shabazz cited multiple constitutional provisions in
his response to the Veterans Court’s show cause order, he
did not provide any explanation for why his constitutional
rights had been violated. See Helfer v. West, 174 F.3d
1332, 1335 (Fed. Cir. 1999) (noting the Federal Circuit
lacks jurisdiction over claims that are constitutional in
name only). Accordingly, we do not have jurisdiction to
review the Veterans Court’s dismissal of Mr. Shabazz’s
appeal.
                       CONCLUSION
   For the foregoing reasons, Mr. Shabazz’s appeal is
dismissed for lack of jurisdiction.
                       DISMISSED
                          COSTS
   No costs.